DETAILED ACTION
Claims 1-2, 4-12 & 14-21 are pending as amended on 02/24/22,
claims 4, 6-10, 14 & 16-21 being withdrawn.

Response to Amendment
This non-final action is a response to the amendment & affidavit & RCE filed on February 24, 2022.  Claim 13 has been cancelled.  Claim 11 has been amended as a result of the previous action; the grounds of rejection have essentially been maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2007/0009714.
Lee teaches the conventional manufacture of a HUD windshield, wherein a PVB interlayer is generally assembled such that it features an upper, planar portion and a lower, wedged portion, which tapers from the thickness of the planar portion – the planar portion & the thick end of the wedge having the same thickness where they are assembled together [0073] – down toward a point, with a straight, “wedge” slope, and a HUD windshield is formed by laminating glass sheets on either side of this thermoplastic interlayer under heat & pressure in the usual manner (throughout, e.g. abstract, [0073-0074 & FIGS. 1-2]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11-12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2007/0009714 in view of Pennington, US 4,177,100.
Lee teaches the conventional manufacture of a HUD windshield, wherein a PVB interlayer is generally assembled such that it features an upper, planar portion and a lower, wedged portion, which tapers from the thickness of the planar portion – the planar portion & the thick end of the wedge having the same thickness where they are assembled together – down toward a point, with a straight, “wedge” slope, and a HUD windshield is formed by laminating glass sheets on either side of this thermoplastic interlayer under heat & pressure in the usual manner (throughout, e.g. abstract, [0073-0074 & FIGS. 1-2]).
This reference does not expressly disclose that these portions were two separate tapered & planar sheets assembled along their equal edge thicknesses with a butt joint, for example, via hot-air welding (Lee does at least note the conventional treatment of a thermoplastic layer with hot air [0064] in order to promote adhesion in the formed laminate, as well as teachings each of the obvious alternatives of either slitting apart an oversized master web to form multiple PVB interlayers, or instead building together a 

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed February 24, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  With regard to claim 1, while Applicants continue to assert that Lee fails to show certain features of applicant’s invention, it is noted that the features upon which applicant appears to rely (i.e., an implied adhering operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  To “assemble” two things or “dispose them together” does not, on its own, read as substantially different than Applicant’s 
However, added claim 11 does explicitly set forth such a limitation that its portions are physically separate and then joined.  However, as was noted previously, such a limitation would not have been non-obvious to one of ordinary skill in this art.  While Lee teaches exemplary methods of slitting a large, shaped thermoplastic layer into multiple smaller shapes, the reverse operation – adhering multiple smaller thermoplastic shapes into a large, shaped thermoplastic layer – would also have been a prima facie obvious variant for forming such a layer, depending on whether one wanted to form a larger or smaller final product relative to their stock material.  Applicant even admitted in their disclosure that this sort of component-part butt-welding process was already well-known in the art, as shown for example by EP 2883693, which welds multiple shaped thermoplastic segments (such as flat and tapered) together with butt welding to form a given shape of composite sheet.
While Applicants argue that Lee does not expressly suggest welding pieces end-to-end (along their thickness), such is not required, as the rejection was based on a combination of teachings (further, it is noted that Lee does cut pieces through their thickness, wherein either separating or joining along a film thickness, depending on the final desired shape, would appear to be obvious variants of shaping such films).  As has been noted, Lee does also teach welding multiple components to form an interlayer, and butt welding was also a well-known technique for forming such composites, as taught by both EP 2883693 and Pennington.
Lee teaches forming Applicant’s same conventional configuration of a partially tapered thermoplastic sheet & windshield, and Pennington is an example of prior art which further suggests forming such thermoplastic sheets from multiple component parts via butt-welding sheets with common thicknesses at their edges using hot air in a known manner.  While Applicants’ affidavit asserts that no one in the art has made interlayers from several pieces, or via joining such pieces end-to-end, this is not persuasive, as Applicant has already admitted these processes were known at the time of invention (e.g. EP 2883693).  Likewise, the practice of butt-welding two sheet ends which have the same thickness is conventional for forming a good weld and was taught for example by Pennington.  The process of welding two disparate shapes together to form a desired final shape of a composite article, as well as using hot air to melt this thermoplastic material for joining, was commonplace at the time of the claimed invention, as were the shapes of the claimed interlayer & windshield.  Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745